Opinion by
Judge Pryor:
The court below erred in sustaining the demurrer of appellees to the amended petition of appellant. Section 10 of Chap. 40, 1st Vol. Revised Statutes provides that the heir or devisee may be sued in equity by a creditor for any liabilpty of the decedent. In Johnson v. Belt, 4th Bush 406, this court also decides “that a failure to maleé a demand is not an available ground for dismissing such an action, and that the provisions of the civil code upon this subject is restricted in its application to suits against personal representatives. The judgment of the court below sustaining the demurrer to appellant’s amended petition is reversed, and cause remanded for further proceedings not inconsistent with this opinion.